Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered April 26, 1989, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence and a statement made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The record amply supports the hearing court’s determination that the police had probable cause to arrest and search the defendant based on the information furnished by a named private citizen who reported the crime that he had witnessed (see, People v Grams, 166 AD2d 717; People v Cunningham, 135 AD2d 725; People v Brnja, 50 NY2d 366; People v Hicks, 38 NY2d 90; People v Prochilo, 41 NY2d 759).
We have examined the defendant’s remaining contention and find it to be without merit (see, People v Kazepis, 101 AD2d 816; Penal Law § 70.06 [3] [d]; [4] [b]). Mangano, P. J., Sullivan, Balletta and Miller, JJ., concur.